GIEGERICH, J.
As the lot in question is more than 100 feet in depth, even after taking off the strip a few inches in. width at the extreme rear, the title to which has failed, the loss of such strip is of very small consequence according to the affidavits submitted. Under such circumstances the purchaser should not be relieved of his bid, but should be required to take the property with compensation for the deficiency. Riggs v. Pursell, 66 N. Y. 193, 199; Kelly v. Brower, 55 Hun, 606, 7 N. Y. Supp. 752; Merges v. Ringler, 34 App. Div. 415, 417, 422, 54 N. Y. Supp. 280. It is not disputed that $25 would be the measure of such compensation under the Hoffman rule; but, if the parties cannot agree upon the amount of the compensation, a reference may be had to determine the same. King v. Bardeau, 6 Johns. Ch. 38, 45, 10 Am. Dec. 312; Merges v. Ringler, supra. The slight encroachments of wooden steps of adjacent buildings have 'been removed since the sale. So far as the lien of unpaid taxes said to be due on the lots in the rear is concerned, those taxes would be no lien in any event, except upon the strip in question, and as compensation is to be made for that strip the referee’s deed will not include it.
The motion of the purchaser to be relieved from his bid should therefore be denied, with $10 costs.